Case 7:16-cv-00462-GEC Document 25 Filed 03/11/21 Page 1 of 6 Pageid#: 2580




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA

                                    (ROANOKE DIVISION)

 UNITED STATES OF AMERICA, ET AL.,                        )
                                                          )
                Plaintiffs,                               )
                                                          ) Civil Action No. 7:16-cv-00462-GEC
        v.                                                )
                                                          )
 SOUTHERN COAL CORPORATION, ET AL.,                       )
                                                          )
                Defendants.                               )
                                                          )
                                                          )


              THE UNITED STATES’, STATE OF ALABAMA’S, AND
        THE STATE OF TENNESSEE’S MOTION TO COMPEL COMPLIANCE
                       WITH THE CONSENT DECREE


       On December 19, 2016, the Court entered a Consent Decree (“CD”) in the above-

captioned action. (Docket No. 21). The CD resolved all claims alleged by the United States, the

State of Alabama, the Commonwealth of Kentucky, the State of Tennessee, and the

Commonwealth of Virginia in the Complaint filed in this action against Southern Coal

Corporation, et al. for violations of the Clean Water Act. (Docket No. 21).

       Defendants Southern Coal Corporation, Premium Coal Company, Inc., and Justice Coal

of Alabama, LLC have repeatedly failed to comply with the Court’s requirements under the CD,

including timely completing necessary work to prevent additional CD violations and paying of

stipulated penalties for their past violations of the CD. As a result of the Defendants’ failure to

comply with the Court’s CD requirements as more fully described in the memorandum in

support of this motion, the United States, the State of Alabama, and the State of Tennessee


                                                  1
Case 7:16-cv-00462-GEC Document 25 Filed 03/11/21 Page 2 of 6 Pageid#: 2581




request that the Court order the Defendants Southern Coal Corporation, Premium Coal

Company, Inc., and Justice Coal of Alabama, LLC to complete all necessary work and pay

stipulated penalties as required by this Court under the CD.



                                     Respectfully submitted,


                                     JEAN E. WILLIAMS
                                     Acting Assistant Attorney General
                                     Environment & Natural Resources Division
                                     United States Department of Justice

                                     /s/ Patrick Casey
                                     PATRICK CASEY (FL Bar No. 731048)
                                     Senior Counsel
                                     Environmental Enforcement Section
                                     Environment & Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611
                                     Washington, D.C. 20044
                                     Tel: (202) 514-1448
                                     Email: patrick.casey@usdoj.gov



                                     DANIEL P. BUBAR
                                     Acting United States Attorney
                                     Western District of Virginia

                                     KRISTA CONSIGLIO FRITH (VSB No. 89088)
                                     Assistant United States Attorney
                                     United States Attorney’s Office
                                     P.O. Box 1709
                                     Roanoke, VA 24008-1709
                                     Tel: 540-857-2956
                                     Email: KFrith@usa.doj.gov




                                                2
Case 7:16-cv-00462-GEC Document 25 Filed 03/11/21 Page 3 of 6 Pageid#: 2582




OF COUNSEL:

MELISSA RAACK
Attorney-Advisor
U.S. Environmental Protection Agency
Office of Enforcement and Compliance Assurance
1200 Pennsylvania Avenue, NW
Washington, D.C. 20460

KAVITA K. NAGRANI
Associate Regional Counsel
U.S. Environmental Protection Agency, Region IV
61 Forsyth Street, S.W.
Atlanta, Georgia 30303

DOUG FRANKENTHALER
Assistant Regional Counsel
U.S. Environmental Protection Agency, Region III
1650 Arch Street
Philadelphia, Pennsylvania 19103




                                             3
Case 7:16-cv-00462-GEC Document 25 Filed 03/11/21 Page 4 of 6 Pageid#: 2583




FOR THE STATE OF ALABAMA




                                    Tambling (AL Bar No SB       6-N67R)
                            Assistant Attomey Gcneral
                            State ofAlabama
                            Montgomcry, Alabama 361 30- I 463
                            Tel: (334_242-7445
                            Email: rlrrrblins(&aqo.state/ol.us




                                     4
Case 7:16-cv-00462-GEC Document 25 Filed 03/11/21 Page 5 of 6 Pageid#: 2584
Case 7:16-cv-00462-GEC Document 25 Filed 03/11/21 Page 6 of 6 Pageid#: 2585




                                CERTIFICATE OF SERVICE


        I certify that a copy of the foregoing was served upon all counsel of record through the
court’s CM/ECF system on this 11th day of March, 2021.



                                             /s/ Patrick Casey
                                             Senior Counsel
                                             Environmental Enforcement Section
                                             Environment and Natural Resources Section
                                             United States Department of Justice




                                                 6
